                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 06, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

SALVADOR OJEDA FAUSTO,                      §
                                            §
              Plaintiff.                    §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:18–CV–00323
                                            §
PARKO GROUP, LLC, ET AL.,                   §
                                            §
              Defendants.                   §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION


       On October 31, 2019, U.S. Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 22) recommending that Defendants’ Motion to

Transfer Venue (Dkt. 16) be denied.



       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).



       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 22) is
      APPROVED and ADOPTED in its entirety as the holding of the Court; and

(2)   Defendants’ Motion to Transfer Venue (Dkt. 16) is DENIED.


It is so ORDERED.

SIGNED and ENTERED this 6th day of December, 2019.




                               ______________________________________
                                      JEFFREY VINCENT BROWN
                                   UNITED STATES DISTRICT JUDGE




                                  2
